Pfeifer, J.
The court of appeals ruled on six substantive constitutional issues. We will address each of them in turn. We conclude that the current School Voucher Program generally does not violate the Establishment Clause of the First Amendment to the United States Constitution or the Establishment Clause of Section 7, Article I of the Ohio Constitution, and does not violate the School Funds Clause of Section 2, Article VI of the Ohio Constitution, the Thorough and Efficient Clause of Section 2, Article VI of the Ohio Constitution, or the Uniformity Clause of Section 26, Article II of the Ohio Constitution. We also conclude that the current School Voucher Program does violate the one-subject rule, Section 15(D), Article II of the Ohio Constitution. Further, we conclude that former R.C. 3313.975(A) does violate the Uniformity Clause of Section 26, Article II of the Ohio Constitution. Accordingly, we affirm in part and reverse in part.
I
The First Amendment to the United States Constitution states that “Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof * * In Cantwell v. Connecticut (1940), 310 U.S. 296, 303, 60 S.Ct. 900, 903, 84 L.Ed. 1213, 1218, the Supreme Court stated that “[t]he Fourteenth Amendment has rendered the legislatures of the states as incompetent as Congress to enact such laws.” Thus, Ohio’s General Assembly is proscribed from enacting laws respecting an establishment of religion.
In Lemon v. Kurtzman (1971), 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745, the Supreme Court set forth a three-prong test to determine whether the Establishment Clause has been violated. Various Supreme Court Justices have challenged the continuing validity of the Lemon test. See Lamb’s Chapel v. Ctr. Moriches Union Free School Dist. (1993), 508 U.S. 384, 398-399, 113 S.Ct. 2141, 2149-2150, 124 L.Ed.2d 352, 364 (Scalia, J., concurring); Allegheny Cty. v. Am. Civ. Liberties Union, Greater Pittsburgh Chapter (1989), 492 U.S. 573, 655-657, 109 S.Ct. 3086, 3134-3135, 106 L.Ed.2d 472, 535 (Kennedy, J., joined by Rehnquist, C.J., White and Scalia, JJ., concurring in the judgment in part and dissenting in part); Westside Community Schools Bd. of Edn. v. Mergens (1990), 496 U.S. 226, 258, 110 S.Ct. 2356, 2376, 110 L.Ed.2d 191, 221 (Kennedy, J., joined by Scalia, J., concurring in part and concurring in the judgment). See, also, Nowak & Rotunda, Constitutional Law (5 Ed.1995) 1223, Section 17.3, fn. 1. Nevertheless, Lemon remains the law of the land, and we are constrained to apply it. In its most recent Establishment Clause case, the Supreme Court used the principles *5set forth in the Lemon test, even as it modified the analytical framework of the three prongs. Agostini v. Felton (1997), 521 U.S. 203, 223, 230-233, 117 S.Ct. 1997, 2010, 2014-2015, 138 L.Ed.2d 391, 414, 419-421.
According to Lemon, a statute does not violate the Establishment Clause when (1) it has a secular legislative purpose, (2) its primary effect neither advances nor inhibits religion, and (3) it does not excessively entangle government with religion. Lemon, 403 U.S. at 612-613, 91 S.Ct. at 2111, 29 L.Ed.2d at 755.
The first prong of the Lemon test is satisfied when the challenged statutory scheme was enacted for a secular legislative purpose. On its face, the School Voucher Program does nothing more or less than provide scholarships to certain children residing within the Cleveland City School District to enable them to attend an alternative school. Nothing in the statutory scheme, the record, or the briefs of the parties suggests that the General Assembly intended any other result. We conclude that the School Voucher Program has a secular legislative purpose and that the challenged statutory scheme complies with the first prong of the Lemon test.
The second prong of the Lemon test is satisfied when the primary effect of a challenged statutory scheme is neither to advance nor to inhibit religion. Appellees argue that Commt. for Pub. Edn. & Religious Liberty v. Nyquist (1973), 413 U.S. 756, 93 S.Ct. 2955, 37 L.Ed.2d 948, compels a holding that the School Voucher Program unconstitutionally advances religion. In Nyquist, a program that provided direct money grants to certain nonpublic schools for repair and maintenance, reimbursed low-income parents for a portion of the cost of private school tuition, including sectarian school tuition, and granted other parents certain tax benefits was ruled unconstitutional. The court held that there was no way to ensure that the monies received pursuant to the tuition-reimbursement portion of the program, even though received directly by the parents and only indirectly by the schools, would be restricted to secular purposes. Id. at 794, 93 S.Ct. at 2976, 37 L.Ed.2d at 975. Therefore, according to the court, the program had “the impermissible effect of advancing the sectarian activities of religious schools.” Id. at 794, 93 S.Ct. at 2976, 37 L.Ed.2d at 975.
The Nyquist holding has been undermined by subsequent case law that culminated in the court stating, “[W]e have departed from the rule * * * that all government aid that directly aids the educational function of religious schools is invalid.” Agostini, 521 U.S. at 225, 117 S.Ct. at 2011, 138 L.Ed.2d at 415. See Witters v. Washington Dept. of Serv. for the Blind (1986), 474 U.S. 481, 106 S.Ct. 748, 88 L.Ed.2d 846 (state provision of vocational aid to a blind person, who used it to attend a Christian college, held constitutional). Thus, we continue our analysis of the impermissible-effect prong of the Lemon test unburdened by the bright-line Nyquist test advocated by appellees.
*6In Agostini, the court stated that its understanding of the criteria used to assess whether aid to religion has an impermissible effect had changed. Id., 521 U.S. at 223, 117 S.Ct. at 2010, 138 L.Ed.2d at 414. According to the Agostini court, the three primary criteria to use to evaluate whether government aid has the effect of advancing religion are (1) whether the program results in governmental indoctrination, (2) whether the program’s recipients are defined by reference to religion, and (3) whether the program creates an excessive entanglement between government and religion. Id. at 230-233, 117 S.Ct. at 2014-2015, 138 L.Ed.2d at 419-121. In applying this test, we bear in mind that analysis of Establishment Clause jurisprudence is not a “legalistic minuet in which precise rules and forms must govern.” Lemon, 403 U.S. at 614, 91 S.Ct. at 2112, 29 L.Ed.2d at 757.
Among the factors to consider to determine whether a government program results in indoctrination is whether a “symbolic link” between government and religion is created. Agostini, 521 U.S. at 224, 117 S.Ct. at 2011, 138 L.Ed.2d at 415. It can be argued that the government and religion are linked in this case because the School Voucher Program results in money flowing from the government to sectarian schools. We reject the argument, primarily because funds cannot reach a sectarian school unless the parents of a student decide, independently of the government, to send their child to that sectarian school. See Zobrest v. Catalina Foothills School Dist. (1993), 509 U.S. 1, 8, 113 S.Ct. 2462, 2466, 125 L.Ed.2d 1, 10 (government programs that naturally provide benefits to a broad class of citizens without reference to religion are not invalid merely because sectarian institutions may also receive an attenuated financial benefit); Witters, 474 U.S. at 486, 106 S.Ct. at 751, 88 L.Ed.2d at 854 (“It is well settled that the Establishment Clause is not violated every time money previously in the possession of a State is conveyed to a religious institution”).
In Zobrest, 509 U.S. 1, 113 S.Ct. 2462, 125 L.Ed.2d 1, the court upheld the constitutionality of a state program that provided a sign-language interpreter for a deaf student attending a sectarian school. The court stated that the reasoning of Mueller v. Allen (1983), 463 U.S. 388, 103 S.Ct. 3062, 77 L.Ed.2d 721, and Witters, 474 U.S. 481, 106 S.Ct. 748, 88 L.Ed.2d 846, where Establishment Clause challenges were rejected, applied to Zobrest because the service at issue “is a general government program that distributes benefits neutrally * * * without regard to the ‘sectarian-nonsectarian, or public-nonpublic nature’ of the school the child attends.” Zobrest, 509 U.S. at 10, 113 S.Ct. at 2467, 125 L.Ed.2d at 11, quoting Witters, 474 U.S. at 487, 106 S.Ct. at 752, 88 L.Ed.2d at 855. The School Voucher Program meets this standard. It is a general program, even if targeted solely at the Cleveland City School District, and its benefits are available irrespective of the type of alternative school the eligible students attend.
*7Whatever link between government and religion is created by the School Voucher Program is indirect, depending only on the “genuinely independent and private choices” of individual parents, who act for themselves and their children, not for the government. Witters, 474 U.S. at 487, 106 S.Ct. at 752, 88 L.Ed.2d at 854. To the extent that children are indoctrinated by sectarian schools receiving tuition dollars that flow from the School Voucher Program, it is not the result of direct government action. Cf. Rosenberger v. Rector & Visitors of Univ. of Virginia (1995), 515 U.S. 819, 115 S.Ct. 2510, 132 L.Ed.2d 700. Direct government subsidies to a religious school are clearly unconstitutional. Witters, 474 U.S. at 487, 106 S.Ct. at 751, 88 L.Ed.2d at 854. We conclude that the School Voucher Program does not create an unconstitutional link between government and religion.
No other aspect of the statutory scheme involves the government in indoctrination. It is difficult to see how the School Voucher Program could result in governmental indoctrination. No governmental actor is involved in religious activity, no governmental actor works at a religious setting, and no government-provided incentive encourages students to attend sectarian schools. We conclude that the School Voucher Program does not involve the state in religious indoctrination.
Next we consider whether the School Voucher Program defines its recipients by reference to religion. There are two specific references to religion in the statutory scheme. They are directed to ensuring that registered private schools' do not discriminate on the basis of religion or teach hatred on the basis of religion. R.C. 3313.976(A)(4) and (A)(6). On its face, the statutory scheme does not define its recipients by reference to religion. That does not end our inquiry, however. We must also determine whether the statutory scheme has “the effect of advancing religion by creating a financial incentive to undertake religious indoctrination.” Agostini, 521 U.S. at 231, 117 S.Ct. at 2014, 138 L.Ed.2d at 419.
Most of the beneficiaries of the School Voucher Plan attend sectarian schools. That circumstance alone does not render the School Voucher Program unconstitutional if the scholarships are “allocated on the basis of neutral, secular criteria that neither favor nor disfavor religion, and [are] made available to both religious and secular beneficiaries on a nondiscriminatory basis.” Agostini, 521 U.S. at 231, 117 S.Ct. at 2014, 138 L.Ed.2d at 419. See Mueller, 463 U.S. at 401, 103 S.Ct. at 3070, 77 L.Ed.2d at 732 (“We would be loath to adopt a rule grounding the constitutionality of a facially neutral law on annual reports reciting the extent to which various classes of private citizens claimed benefits under the law”). We conclude that the selection criteria of the School Voucher Program do not all satisfy this standard.
*8The School Voucher Program provides scholarships to students to enable them to attend certain schools other than the public school in the district in which they reside. Registered private schools admit students according to the following priorities: (1) students enrolled in the previous year, (2) siblings of students enrolled in the previous year, (3) students residing within the school district in which the private school is located by lot, (4) students whose parents are affiliated with any organization that provides financial support to the school, and (5) all other applicants by lot. R.C. 3313.977(A). We conclude that priorities (1), (2), (3), and (5) are neutral and secular and that priority (4) is not.
Under priority (4), a student whose parents belong to a religious group that supports a sectarian school is given priority over other students not admitted according to priorities (1), (2), and (3). Priority (4) provides an incentive for parents desperate to get their child out of the Cleveland City School District to “modify their religious beliefs or practices” in order to enhance their opportunity to receive a School Voucher Program scholarship. Agostini, 521 U.S. at 232, 117 S.Ct. at 2014, 138 L.Ed.2d at 420. That a student whose parents work for a company that supports a nonsectarian school would also have priority over students not admitted according to priorities (1), (2), and (3) does not negate the incentive to modify religious beliefs or practices. We conclude that priority (4) favors religion and therefore hold that R.C. 3313.977(A)(1)(d) is unconstitutional. No other part of the statutory scheme defines the School Voucher Program’s recipients by reference to religion.
Next we must determine whether R.C. 3313.977(A)(1)(d) can be severed from the rest of the statutory scheme. “The test for determining whether part of a statute is severable was set forth in Geiger v. Geiger * * *:
“ ‘(1) Are the constitutional and the unconstitutional parts capable of separation so that each may be read and may stand by itself? (2) Is the unconstitutional part so connected with the general scope of the whole as to make it impossible to give effect to the apparent intention of the Legislature if the clause or part is stricken out? (3) Is the insertion of words or terms necessary in order to separate the constitutional part from the unconstitutional part, and to give effect to the former only?’ ” State v. Hochhausler (1996), 76 Ohio St.3d 455, 464, 668 N.E.2d 457, 466-467, quoting Geiger v. Geiger (1927), 117 Ohio St. 451, 466, 160 N.E. 28, 33.
The removal of R.C. 3313.977(A)(1)(d) does not render the remainder of the statutory scheme incapable of standing on it own. Id. The removal of R.C. 3313.977(A)(1)(d) does not “make it impossible to give effect to the apparent intention” of the General Assembly. Id. The removal of R.C. 3313.977(A)(1)(d) does not necessitate the insertion of words to “separate the constitutional part *9from the unconstitutional part.” Id. R.C. 3313.977(A)(1)(d) is severable, and we sever it from the remainder of the statutory scheme.
Next we examine whether the School Voucher Program has the effect of advancing religion by excessively entangling church and state. See Agostini, 521 U.S. at 233, 117 S.Ct. at 2015, 138 L.Ed.2d at 420 (“Entanglement must be excessive before it runs afoul of the Establishment Clause”). In making this determination, we must consider “ ‘the character and purposes of the institutions that are benefited, the nature of the aid that the State provides, and the resulting relationship between the government and religious authority.’ ” Id. at 232, 117 S.Ct. at 2015, 138 L.Ed.2d at 420, quoting Lemon, 403 U.S. at 615, 91 S.Ct. at 2112, 29 L.Ed.2d at 757.
The primary beneficiaries of the School Voucher Program are children, not sectarian schools. Zobrest, 509 U.S. at 12, 113 S.Ct. at 2469, 125 L.Ed.2d at 13. For purposes of Establishment Clause analysis, the institutions that are benefited are nonpublic sectarian schools. However, the nonpublic sectarian schools that admit students who receive scholarships from the School Voucher Program do not receive the scholarship money directly from the state. The aid provided by the state is received from the parents and students who make independent decisions to participate in the School Voucher Program and independent decisions as to which registered nonpublic school to attend. See Witters, 474 U.S. at 488, 106 S.Ct. at 752, 88 L.Ed.2d at 855. Given the indirect nature of the aid, the resulting relationship between the nonpublic sectarian schools and the state is attenuated. Zobrest, 509 U.S. at 8, 113 S.Ct. at 2466, 125 L.Ed.2d at 10.
To be sure, a sectarian school must register with the state before enrolled students may avail themselves of the benefits of the School Voucher Program to attend that school. R.C. 3313.976. However, these requirements are not onerous, and failure to comply is punished by no more than a revocation of the school’s registration in the School Voucher Program. Id. We do not see how this relationship (which is, at least in part, preexisting, because sectarian schools are already subject to certain state standards, see R.C. 3301.07; Ohio Adm.Code Chapter 3301-35) has the effect of excessively entangling church and state. In sum, there is no credible evidence in the record that the primary effect of the School Voucher Program is to advance religion.
We conclude that the School Voucher Program has a secular legislative purpose, does not have the primary effect of advancing religion, and does not excessively entangle government with religion. Accordingly, we hold that the School Voucher Program does not violate the Establishment Clause of the First Amendment to the United States Constitution. We hold that R.C. 3313.977(A)(1)(d) does violate the Establishment Clause and sever it from the remainder of the statutory scheme.
*10II
Section 7, Article I of the Ohio Constitution states that “[n]o person shall be compelled to attend, erect, or support any place of worship, or maintain any form of worship, against his consent; and no preference shall be given, by law, to any religious society; nor shall any interference with the rights of conscience be permitted.” For purposes of the case before us, this section is the approximate equivalent of the Establishment Clause of the First Amendment to the United States Constitution. See State ex rel. Heller v. Miller (1980), 61 Ohio St.2d 6, 8, 15 O.O.3d 3, 4, 399 N.E.2d 66, 67; S. Ridge Baptist Church v. Indus. Comm. (S.D.Ohio 1987), 676 F.Supp. 799, 808. This court has had little cause to examine the Establishment Clause of our own Constitution and has never enunciated a standard for determining whether a statute violates it. See Protestants & Other Americans United for Separation of Church & State v. Essex (1971), 28 Ohio St.2d 79, 57 O.O.2d 263, 275 N.E.2d 603 (federal Establishment Clause jurisprudence discussed; Section 7, Article I of the Ohio Constitution applied but not discussed). Today we do so by adopting the elements of the three-part Lemon test. We do this not because it is the federal constitutional standard, but rather because the elements of the Lemon test are a logical and reasonable method by which to determine whether a statutory scheme establishes religion.
There is no reason to conclude that the Religion Clauses of the Ohio Constitution are coextensive with those in the United States Constitution, though they have at times been discussed in tandem. See Pater v. Pater (1992), 63 Ohio St.3d 393, 588 N.E.2d 794; In re Milton (1987), 29 Ohio St.3d 20, 29 OBR 373, 505 N.E.2d 255. The language of the Ohio provisions is quite different from the federal language. Accordingly, although we will not on this day look beyond the Lemonr-Agostini framework, neither will we irreversibly tie ourselves to it. See Arnold v. Cleveland (1993), 67 Ohio St.3d 35, 42, 616 N.E.2d 163, 169 (Ohio Constitution is a document of independent force). We reserve the right to adopt a different' constitutional standard pursuant to the .Ohio Constitution, whether because the federal constitutional standard changes or for any other relevant reason.
We reiterate the reasoning discussed during our analysis of the federal constitutional standard, and although we now analyze pursuant to the Ohio Constitution, we not surprisingly reach the same conclusion. See Michigan v. Long (1983), 463 U.S. 1032, 1040-1041, 103 S.Ct. 3469, 3476, 77 L.Ed.2d 1201, 1214. We conclude that the School Voucher Program does not have an impermissible legislative purpose or effect and does not excessively entangle the state and religion. The School Voucher Program does not violate Section 7, Article I of the Ohio Constitution.
*11Section 2, Article VI of the Ohio Constitution states that “no religious or other sect, or sects, shall ever have any exclusive right to, or control of, any part of the school funds of this state.” While this clause has seldom been discussed by this court, we did state in Protestants & Other Americans United for Separation of Church & State, 28 Ohio St.2d at 88, 57 O.O.2d at 268, 275 N.E.2d at 608, that “the sole fact that some private schools receive an indirect benefit from general programs supported at public expense does not mean that such schools have an exclusive right to, or control of, any part of the school funds of this state.” As discussed previously, no money flows directly from the state to a sectarian school and no money can reach a sectarian school based solely on its efforts or the efforts of the state. Sectarian schools receive money that originated in the School Voucher Program only as the result of independent decisions of parents and students. Accordingly, we conclude that the School Voucher Program does not result in a sectarian school having an “exclusive right to, or control of, any part of the school funds of this state.” The School Voucher Program does not violate this clause of Section 2, Article VI of the Ohio Constitution.
Section 2, Article VI of the Ohio Constitution also states that “[t]he general assembly shall make such provisions, by taxation, or otherwise, as, with the income arising from the school trust fund, will secure a thorough and efficient system of common schools throughout the State.” In DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733, this court held that the state has an obligation to establish a “thorough and efficient system of common schools.” It can be argued that implicit within this obligation is a prohibition against the establishment of a system of uncommon (or nonpublic) schools financed by the state.
Private schools have existed in this state since before the establishment of public schools. They have in the past provided and continue to provide a valuable alternative to the public system. However, their success should not come at the expense of our public education system or our public school teachers. We fail to see how the School Voucher Program, at the current funding level, undermines the state’s obligation to public education.2 The School Voucher Program does not violate this clause of Section 2, Article VI of the Ohio Constitution.
Ill
Section 26, Article II of the Ohio Constitution, the Uniformity Clause, states that “[a]ll laws of a general nature, shall have a uniform operation throughout the State * * To determine whether the School Voucher Program violates the Uniformity Clause, we must ascertain “(1) whether the statute is a law of a *12general or special nature, and (2) whether the statute operates uniformly throughout the state.” Desenco, Inc. v. Akron (1999), 84 Ohio St.3d 535, 541, 706 N.E.2d 323, 330.
A subject is general “ ‘if the subject does or may exist in, and affect the people of, every county, in the state.’ ” Id. at 542, 706 N.E.2d at 330, quoting Hixson v. Burson (1896), 54 Ohio St. 470, 481, 43 N.E. 1000, 1002. The parties agree that schools are a subject of general nature. Further, that is the law of this state. See State ex rel. Wirsch v. Spellmire (1902), 67 Ohio St. 77, 65 N.E. 619, paragraph two of the syllabus (“The subject-matter of schools * * * is of a general nature”). Because the School Voucher Program is of a general nature, the Uniformity Clause applies.
We therefore must determine whether the School Voucher Program operates uniformly throughout the state. The General Assembly amended R.C. 3313.975(A), effective June 30, 1997. Former R.C. 3313.975(A) stated that the School Voucher Program was limited to “one school district that, as of March 1995, was under a federal court order requiring supervision and operational management of the district by the state superintendent.” (146 Ohio Laws, Part I, 1183.) We agree with the court of appeals and find that former R.C. 3313.975(A) violates the Uniformity Clause because it can only apply to one school district.
For purposes of judicial economy, we will also rule on the constitutionality of the current R.C. 3313.975(A), as amended on June 30, 1997. R.C. 3313.975(A) now reads that the School Voucher Program is limited to “school districts that are or have ever been under a federal court order requiring supervision and operational management of the district by the state superintendent.” It is clear that the current School Voucher Program does not apply to the vast majority of the school districts in the state. At the time this case was filed, the School Voucher Program was in effect only within the Cleveland City School District. However, that does not mean that the School Voucher Program cannot satisfy the Uniformity Clause.
In State ex rel. Stanton v. Powell (1924), 109 Ohio St. 383, 385, 142 N.E. 401, this court stated: “Section 26, Art. II of the Constitution [the Uniformity Clause] was not intended to render invalid every law which does not operate upon all persons, property or political subdivisions within the state. It is sufficient if a law operates upon every person included within its operative provisions, provided such operative provisions are not arbitrarily and unnecessarily restricted. And the law is equally valid if it contains provisions which permit it to operate upon every locality where certain specified conditions prevail. A law operates as an unreasonable classification where it seeks to create artificial distinctions where no real distinction exists.” This court has also stated that “a statute is deemed to be *13uniform despite applying to only one case so long as its terms are uniform and it may apply to cases similarly situated in the future.” State ex rel. Zupancic v. Limbach (1991), 58 Ohio St.3d 130, 138, 568 N.E.2d 1206, 1213.
The General Assembly amended R.C. 3313.975(A) after the court of appeals below determined that former R.C. 3313.975(A) violated the Uniformity Clause. In amending this statute, the General Assembly was likely guided by our Zupancic decision. In Zupancic, we held that a statute that differentiated between taxing districts based on whether they contained electric power plants having initial production equipment costs in excess of $1 billion did not violate the Uniformity Clause, even though at the time the statute was enacted only one electric power plant had production equipment whose initial cost exceeded $1 billion. The court reasoned that “[a]lthough the statute may presently apply to one particular electric power plant with an initial cost exceeding $1 billion, there is nothing within the Act itself to prevent its prospective operation upon any electric power plant similarly situated throughout the state.” Zupancic, 58 Ohio St.3d at 138, 568 N.E.2d at 1213.
The same is true in this case. The Cleveland City School District is the only school district that is currently eligible for the School Voucher Program. However, the statutory limitation, as amended, does not prohibit similarly situated school districts from inclusion in the School Voucher Program in the future. R.C. 3313.975(A).
The General Assembly had a rational basis for enacting the School Voucher Program, which relates to a statewide interest, and for specifically targeting the Cleveland City School District, which is the largest in the state and arguably the one most in need of state assistance.3 Further, the School Voucher Program is a pilot program, which suggests that the General Assembly is experimenting to determine whether the voucher concept is beneficial or worthy of further implementation. Though the School Voucher Program is currently limited to one school district, we conclude that the General Assembly did not arbitrarily or unnecessarily restrict the operative provisions of the program.
The distinction between districts that satisfy the conditions and those that do not is not artificial. It is clear from the record that the Cleveland City School District is in a crisis related to the supervision order. The General Assembly took extraordinary measures to attempt to alleviate an extraordinary situation. That other school districts also have significant problems does not mean the distinction between school districts under state supervision by order of a federal court and other school districts is not real. The distinction is at least as real as *14the distinction between electric power plants with initial production equipment costs exceeding $1 billion and those with initial production equipment costs of less that $1 billion. See Zupaneic.
We conclude that the School Voucher Program operates uniformly throughout the state because it operates upon every person included within its operative provisions and those operative provisions are not arbitrarily or unnecessarily restrictive.
The School Voucher Program, although extremely limited in its current application, is a law of a general nature and operates uniformly throughout the state. Accordingly, it does not violate the Uniformity Clause.
IV
Section 15(D), Article II of the Ohio Constitution states that “[n]o bill shall contain more than one subject, which shall be clearly expressed in its title.” This court has stated that the one-subject rule “is merely directory in nature.” State ex rel. Dix v. Celeste (1984), 11 Ohio St.3d 141, 11 OBR 436, 464 N.E.2d 153, syllabus. However, the court elaborated by stating that “when there is an absence of common purpose or relationship between specific topics in an act and when there are no discernible practical, rational or legitimate reasons for combining the provisions in one act, there is a strong suggestion that the provisions were combined for tactical reasons, ie., logrolling. Inasmuch as this was the very evil the one-subject rule was designed to prevent, an act which contains such unrelated provisions must necessarily be held to be invalid in order to effectuate the purposes of the rule.” Id. at 145, 11 OBR at 440, 464 N.E.2d at 157. See Hoover v. Franklin Cty. Bd. of Commrs. (1985), 19 Ohio St.3d 1, 6, 19 OBR 1, 5, 482 N.E.2d 575, 580. The court reiterated this standard when it stated, “In order to find a legislative enactment violative of the one-subject rule, a court must determine that various topics contained therein lack a common purpose or relationship so that there is no discernible practical, rational or legitimate reason for combining the provisions in one Act.” Beagle v. Walden (1997), 78 Ohio St.3d 59, 62, 676 N.E.2d 506, 507.
The first provision of Am.Sub.H.B. No. 117, as enacted, R.C. 3.15, concerns the residency of certain elected officials. Baldwin’s Ohio Legislative Service (1995) L-622.4 The second provision, R.C. 9.06, which enables certain government entities to contract for the private operation of correctional facilities, is not related to the first provision. 146 Ohio Laws, Part I, 906. The third provision, R.C. 101.34, which declares some files of the joint legislative ethics committee to *15be confidential, is not related to either of the first two provisions. Id. at 911. The fourth provision, R.C. 102.02, which requires candidates for elective office to file financial statements with the Ethics Commission, is not related to any of the first three provisions. Id. at 913. The fifth provision, R.C. 103.31, which creates a joint legislative committee on federal funds, and the sixth provision, R.C. 103.32, which requires certain state agencies to submit proposals to that committee, are not related to any of the first four provisions. Id. at 920-921. It is obvious that none of the first six provisions of Am.Sub.H.B. No. 117 has anything to do with the School Voucher Program. Am.Sub.H.B. No. 117 contains many other examples of topics that “lack a common purpose or relationship.”5 Am. Sub.H.B. No. 117 contained three hundred eighty-three amendments in twenty-five different titles of the Revised Code, ten amendments to renumber, and eighty-one new sections in sixteen different titles of the Revised Code. Baldwin’s Ohio Legislative Service (1995) L-621-622.
There is considerable disunity in subject matter between the School Voucher Program and the vast majority of the provisions of Am.Sub.H.B. No. 117. Cf. State ex rel. Ohio AFL-CIO v. Voinovich (1994), 69 Ohio St.3d 225, 229, 631 N.E.2d 582, 586; Beagle, 78 Ohio St.3d at 62, 676 N.E.2d at 507. Given the disunity, we are convinced that the General Assembly’s consideration of the one-subject rule was based on this court’s pre-Nix holdings, virtually total deference to the General Assembly. See Pim v. Nicholson (1856), 6 Ohio St. 176; State ex rel. Atty. Gen. v. Covington (1876), 29 Ohio St. 102, paragraph seven of the syllabus. Despite the “directory” language of Dix, the recent decisions of this court make it clear that we no longer view the one-subject rule as toothless. Hoover; State ex rel. Hinkle v. Franklin Cty. Bd. of Elections (1991), 62 Ohio St.3d 145, 580 N.E.2d 767; Ohio AFL-CIO. The one-subject rule is part of our Constitution and therefore must be enforced.6
*16We recognize that appropriations bills, like Am.Sub.H.B. No. 117, are different from other Acts of the General Assembly. Appropriations bills, of necessity, encompass many items, all bound by the thread of appropriations. Accordingly, even though many of the provisions in Am.Sub.H.B. No. 117 appear unrelated, we will restrict our analysis to the School Voucher Program, the only part of H.B. No. 117 whose constitutionality is challenged in the case before us.
The School Voucher Program allows parents and students to receive funds from the state and expend them on education at nonpublic schools, including sectarian schools. It is a significant, substantive program. Nevertheless, the School Voucher Program was created in a general appropriations bill consisting of over one thousand pages, of which it comprised only ten pages. See 146 Ohio Laws, Part I, 898-1970. The School Voucher Program, which is leading-edge legislation, was in essence little more than a rider attached to an appropriations bill. Riders are provisions that are included in a bill that is “ ‘so certain of adoption that the rider will secure adoption not on its own merits, but on [the merits of] the measure to which it is attached.’ ” Dix, 11 Ohio St.3d at 143, 11 OBR at 438, 464 N.E.2d at 156, quoting Ruud, “No Law Shall Embrace More Than One Subject” (1958), 42 Minn.L.Rev. 389, 391. Riders were one of the problems the Dix court was concerned about. Id. The danger of riders is particularly evident when a bill as important and likely of passage as an appropriations bill is at issue. See Ruud at 413 (“[T]he general appropriation bill presents a special temptation for the attachment of riders. It is a necessary and often popular bill which is certain of passage”).
Another significant aspect of the one-subject rule, according to the Dix court, is that “[b]y limiting each bill to one subject, the issues presented can be better grasped and more intelligently discussed.” Dix, 11 Ohio St.3d at 143, 11 OBR at 438, 464 N.E.2d at 156. This principle is particularly relevant when the subject matter is inherently controversial and of significant constitutional importance.
This court has stated that “[t]he mere fact that a bill embraces more than one topic is not fatal, as long as a common purpose or relationship exists between the topics. However, where there is a blatant disunity between topics and no rational reason for their combination can be discerned, it may be inferred that the bill is the result of logrolling * * * ” Hoover, 19 Ohio St.3d at 6, 19 OBR at 5, 482 N.E.2d at 580. As discussed previously, there is a “blatant disunity between” the School Voucher Program and most other items contained in Am.Sub.H.B. No. 117. Further, we have been given “no rational reason for their combination,” which strongly suggests that the inclusion of the School Voucher Program within *17Am.Sub.H.B. No. 117 was for tactical reasons. Dix, 11 Ohio St.3d at 145, 11 OBR at 440, 464 N.E.2d at 157.
Given the factors discussed above, we conclude that creation of a substantive program in a general appropriations bill violates the one-subject rule. Accordingly, the School Voucher Program must be stricken from Am.Sub.H.B. No. 117. See Ohio AFL-CIO, 69 Ohio St.3d at 247, 631 N.E.2d at 598-599 (Pfeifer, J., concurring); Hinkle, 62 Ohio St.3d at 147-149, 580 N.E.2d at 769-770.
Our holding does not overrule Dix\ indeed we have relied on its reasoning extensively. Instead, we modify Dix to the extent necessary to ensure that it is not read to support the position that a substantive program created in an appropriations bill is immune from a one-subject-rule challenge as long as funds are also appropriated for that program.
In order to avoid disrupting a nearly completed school year, our holding is stayed through the end of the current fiscal year, June 30,1999.

Judgment affirmed in part and reversed in part.

Moyer, C.J., concurs.
Douglas, Resnick and F.E. Sweeney, JJ., concur in judgment only.
Baird and W. Young, JJ., concur in part and dissent in part.
William R. Baird, J., of the Ninth Appellate District, sitting for Cook, J.
William W. Young, J., of the Twelfth Appellate District, sitting for Lundberg Stratton, J.

. It is possible that a greatly expanded School Voucher Program or similar program could damage public education. Such a program could be subject to a renewed constitutional challenge.


. Our conclusion might be different if a program benefited only the district of a particularly powerful legislator.


. Due to a printing error, the amendment to R.C. 3.15 does not appear in 146 Ohio Laws, Part I, 905, which repeats page 904.


. Por example, R.C. 3721.011 addresses skilled nursing care. 146 Ohio Laws, Part I, 1329-1333. R.C. 3721.012 addresses risk agreements between residential care facilities and residents of residential care facilities. Id. at 1333. R.C. 3721.02 addresses the inspection of nursing homes. Id. at 1334. R.C. 3721.04 requires the public health council to adopt rules governing the operation of nursing homes. Id. at 1335. R.C. 3721.05 requires operators of nursing homes to obtain a license. Id. at 1336.


. In dissent, Judge Baird relies heavily on Pim v. Nicholson (1856), 6 Ohio St. 176. Pim was the controlling authority on this subject through this court’s decision in Dix, 11 Ohio St.3d 141, 11 OBR 436, 464 N.E.2d 153. However, at this time, it is clearly established that bills enacted by the General Assembly may be challenged “on the basis that the original bill contained more than one subject in violation of Section 15(D), Article II of the Ohio Constitution.” Hoover, 19 Ohio St.3d at 6, 19 OBR at 5, 482 N.E.2d at 580. In Hoover, this court went on to state that “the court of appeals held that no enactment may be attacked on this basis, as the ‘one-subject’ provision of Section 15(D) has been consistently viewed as merely directory rather than mandatory. We disagree and reverse.” Id. Today, we adhere to the holdings of Dix and its progeny, rather than return to the one-hundred-forty-three-year-old Pim.